DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 13 and 21-33 are pending
Claims 1-12 are withdrawn from consideration
Claims 14-20 are cancelled
Claims 13, 26-28 and 32-33 are currently amended
Claims 13 and 21-33 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Claim Objections
Claim 13 is objected to because of the following informalities:  Line 5 states “macroglobulin”.  Examiner believes Applicant intended to recite “microglobulin” instead.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “calculation means” in claim 13, “input means” in claim 24, and “further calculation means” in claims 26-28 and 32-33.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 25 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 22 recites the limitation “one or more of the values influencing it…”  It is unclear what Applicant is referring to by reciting “it”.  Claim 23 is also rejected since this claim depends on claim 22.
Claim 25 recites the limitation "the improvement” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "less” on each of lines 3, 4 and 5.  It is unclear and confusing what Applicant means by reciting “less”, is Applicant intending to recite minus or subtract?  Claim 29 is also rejected since this claim depends on claim 27.
Claim 28 recites the limitation "less” on each of lines 5, 6 and 7.  It is unclear and confusing what Applicant means by reciting “less”, is Applicant intending to recite minus or subtract?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita et al. (EP 1 364 666 A1) (hereinafter “Oshita”).

Regarding Claim 13:
	Oshita teaches an apparatus (see FIGS. 1-3) for predicting one or more parameters characteristics for an outcome of a blood dialysis treatment (see paragraphs 1, 9 and 35) in which the blood of a patient has fluid removed via at least one membrane (see FIG. 1, blood purification device 2 or 3) (see paragraphs 17-18, 35 and 37 – “blood-treating device is preferably a blood purification device for purifying blood…purifying blood through filtering, dialyzing and adsorbing the blood by means of a specific filter…”), characterized in that the one or more parameters is clearance of large molecules (see paragraphs 154-159 – “the clearance of substance in blood (which means the ability of removing substance in blood and is referred to as blood clearance) after passing through the circuit at the time of performing a continuous hemodialysis filtration…clearance into waste…clearance by adsorption…the main controller 201 of the client device 20 can calculate a filtration clearance CLf and a diffusion clearance CLd…amount of substances such as a drug and the like removed by blood purification in a patient”) (see paragraphs 165-167 – “clearances CLh and CLf can be estimated and calculated…amount of urine …measured by a urine amount measuring device…the main controller 201 of the client device 20 estimates and calculates the concentration of drug in blood C using the expression and transmits a control signal to control at least one of the dosage of a drug…”), wherein the apparatus has calculation means (see FIGS. 2-3, main controller 101 and 201) configured to predict the clearance of large molecules based on urea clearance (see paragraphs 141-182 illustrates various algorithms and functions/equations the system including the main controller 101/201 is capable of performing to further predict the outcome of a blood treatment) (see paragraphs 154, 156 and 159) (see paragraphs 163-167 – “the concentration of drug in blood…and clearances CLh and CLf can be estimated and calculated…test values by blood test…amount of urine…measured by a urine amount measuring device …the main controller 201 of the client device 20 estimates and calculates the concentration of drug in blood C using the expression and transmits a control signal to control at least one of the dosage of a drug…”).
	Although Oshita teaches predicting one or more parameters characteristics such as clearance of large molecules (see paragraphs 154, 156, 159 and 165-167), Oshita does not explicitly teach clearance of ‘microglobulin (β2M)’, as recited in amended, independent claim 13.  However, Examiner is interpreting ‘large molecules’ to include ‘microglobulin (β2M)’ and therefore it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to predict the clearance of ‘microglobulin (β2M)’ based on urea clearance (see paragraphs 154, 156, 159 and 165-167).


Oshita teaches an apparatus in accordance with claim 13, characterized in that the calculation means (see FIGS. 2-3, main controller 101 and 201) are configured to determine the urea clearance based on one or more measured values of urea concentration in a dialyzate or of conductivity of the dialyzate (see paragraphs 141-182 illustrates various algorithms and functions/equations the system including the main controller 101/201 is capable of performing to further predict the outcome of a blood treatment) (see paragraphs 154-159 – “the clearance of substance in blood (which means the ability of removing substance in blood and is referred to as blood clearance) after passing through the circuit at the time of performing a continuous hemodialysis filtration…clearance into waste…clearance by adsorption…the main controller 201 of the client device 20 can calculate a filtration clearance CLf and a diffusion clearance CLd…amount of substances such as a drug and the like removed by blood purification in a patient”) (see paragraphs 163-167 – “the concentration of drug in blood…and clearances CLh and CLf can be estimated and calculated…test values by blood test…amount of urine…measured by a urine amount measuring device …the main controller 201 of the client device 20 estimates and calculates the concentration of drug in blood C using the expression and transmits a control signal to control at least one of the dosage of a drug…”).

Regarding Claim 22:
Oshita teaches an apparatus in accordance with claim 13, characterized in that the apparatus has at least one output apparatus which is configured such that the value 

Regarding Claim 23:
Oshita teaches an apparatus in accordance with claim 22, characterized in that the calculation means (see FIGS. 2-3, main controller 101 and 201) are configured such that they determine a change in the predicted value of the parameter (see paragraphs 81-85) (see paragraphs 141-182 illustrates various algorithms and functions/equations the system including the main controller 101/201 is capable of performing to further predict the outcome of a blood treatment); and in that the output apparatus is configured such that the determined value is output at the output apparatus (see FIGS. 1-3, display part 104 including a touch-sensitive screen) (see paragraph 43).

Regarding Claim 24:
Oshita teaches an apparatus in accordance with claim 13, characterized in that the apparatus has one or more input means which are configured such that one or more values of variables can be input by a user which have an influence on the predicted value of the parameter (see FIGS. 1-3, patient information server device 10 and bedside monitor device 1) (see paragraph 35).



Oshita teaches in a blood treatment apparatus, in particular a dialysis device (see paragraphs 1, 9 and 35) in which the blood of a patient has fluid removed via at least one membrane, the improvement characterized in that the blood treatment apparatus has at least one apparatus in accordance with claim 13 (see FIG. 1, blood purification device 2 or 3) (see paragraphs 17-18, 35 and 37 – “blood-treating device is preferably a blood purification device for purifying blood…purifying blood through filtering, dialyzing and adsorbing the blood by means of a specific filter…”).

Regarding Claim 26:
Oshita teaches an apparatus (see FIGS. 1-3) in accordance with claim 13 (see FIG. 1, blood purification device 2 or 3) (see paragraphs 1, 9 and 35) (see paragraphs 17-18, 35 and 37 – “blood-treating device is preferably a blood purification device for purifying blood…purifying blood through filtering, dialyzing and adsorbing the blood by means of a specific filter…”), characterized in that the one or more parameters are one or more of an allowed drinking volume, hyperhydration or hypohydration of the patient, or an allowed salt intake (Examiner’s note:  Oshita teaches a controlled blood treatment system including a main controller 101/201 along with software functionalities capable of predicting/estimating, measuring, analyzing, and further altering/changing a parameter and/or increasing/decreasing a dosage based on a current value/parameter/characteristic (see paragraphs 11-20).  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to predict parameters such as the allowed drinking volume, the hyperhydration 

Regarding Claim 27:
Oshita teaches an apparatus in accordance with claim 26, characterized in that the further calculation means are configured such that the predicted allowed drinking volume is calculated from the planned weight loss due to ultrafiltration (i) less the drinking volume during the treatment, (ii) less the rinseback volume, (iii) less the volume removed by residual diuresis, and (iv) less or plus a volume led in or led off, respectively, due to interventions during the treatment (Examiner’s note:  this claim 

Regarding Claim 28:
Oshita teaches an apparatus in accordance with claim 26, characterized in that the further calculation means are configured such that the predicted hyperhydration or hypohydration at the end of the treatment is calculated from a difference between a predicted weight of the patient after the treatment and a normal weight (normohydration) of the patient, wherein the predicted weight of the patient after the treatment is calculated from a predialysis weight (i) less the planned weight loss due to ultrafiltration, (ii) less the drinking volume during the treatment, (iii) less the rinseback volume, (iv) less the volume removed by residual diuresis, and (v) less or plus a volume led in or led off, respectively, due to interventions during the treatment (Examiner’s note:  this claim limitation is a product-by-process limitation of how the predicted hyperhydration or hypohydration at the end of the treatment is calculated.  Oshita teaches a controlled 

Regarding Claim 29:
Oshita teaches an apparatus in accordance with claim 27, characterized in that the interventions are one or more of a bolus administration, a change of treatment duration, or a change of ultrafiltration target (see paragraphs 61-70 illustrating changing and setting time intervals for a treatment duration).

Regarding Claim 30:
Oshita teaches an apparatus in accordance with claim 26, characterized in that the apparatus has at least one memory in which the rinseback volume and/or the volume removed by residual diuresis is stored (see FIGS. 1-3, storage device 5 and ROM 102) (see paragraphs 42-44).



Oshita teaches an apparatus in accordance with claim 26, characterized in that the apparatus has at least one of a measuring device for measuring the weight of the patient, a measuring device for measuring the volume removed by ultrafiltration, or a measuring device for measuring the drinking volume during the treatment (see FIGS. 1-3, circulating blood volume measuring device 4) (see paragraphs 141-182 illustrates various algorithms and functions/equations the system including the main controller 101/201 and various sensors are capable of performing to further predict the outcome of a blood treatment).

Regarding Claim 32:
Oshita teaches an apparatus in accordance with claim 26, characterized in that the further calculation means are configured to calculate an average hyperhydration (TAFO), with hyperhydration of preceding treatments also entering into the calculation (Examiner’s note:  Oshita teaches a controlled blood treatment system including a main controller 101/201 along with software functionalities capable of predicting/estimating, measuring, analyzing, and further altering/changing a parameter and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to calculate the value of the average hyperhydration as claimed to perform an effective and efficient blood treatment process of a patient) (see paragraphs 81-85) (see paragraphs 141-182 illustrates various algorithms and functions/equations the system including the main controller 101/201 is capable of performing to further predict the outcome of a blood treatment).

Regarding Claim 33:
Oshita teaches an apparatus in accordance with claim 32, characterized in that the further calculation means are configured such that the average hyperhydration is calculated in accordance with the relationship (see equation in claim set), where UWl,pre and UW(n-l),pre and UWl,post and UW(n-l)post are values of the hyperhydration before and after preceding treatments 1 ... (n-1), respectively, wherein UWn,pre is the value of the hyperhydration before a current treatment determined from a difference of the patient's weight and the normohydration, and where UWn,post is the predicted value of the hyperhydration after the current treatment (Examiner’s note:  see original claim set for equation) (Examiner’s note:  Oshita teaches a controlled blood treatment system including a main controller 101/201 along with software functionalities capable of predicting/estimating, measuring, analyzing, and further altering/changing a parameter and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to calculate the average hyperhydration as claimed to perform an effective and efficient blood treatment process of a patient) (see paragraphs 81-85) (see paragraphs 141-182 illustrates various algorithms and functions/equations the system including the main controller 101/201 is capable of performing to further predict the outcome of a blood treatment).

Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but focus on amended claims, which have been addressed above in the updated rejection (see above).
A new set of claim objection is made (see above).
A new set of 112(b) claim rejections are made (see above).
Applicant’s arguments on pages 10-12 of the Remarks section focus on the previous 102 rejection regarding claims 13 and 21-33.  As a result of the updated 103 rejection above, the arguments are now moot.
Regarding amended, independent claim 13, Oshita teaches an apparatus (see FIGS. 1-3) for predicting one or more parameters characteristics for an outcome of a blood dialysis treatment (see paragraphs 1, 9 and 35) in which the blood of a patient has fluid removed via at least one membrane (see FIG. 1, blood purification device 2 or 3) (see paragraphs 17-18, 35 and 37 – “blood-treating device is preferably a blood purification device for purifying blood…purifying blood through filtering, dialyzing and adsorbing the blood by means of a specific filter…”), characterized in that the one or more parameters is clearance of large molecules (see paragraphs 154-159 – “the clearance of substance in blood (which means the ability of removing substance in blood and is referred to as blood clearance) after passing through the circuit at the time of performing a continuous hemodialysis filtration…clearance into waste…clearance by adsorption…the main controller 201 of the client device 20 can calculate a filtration clearance CLf and a diffusion clearance CLd…amount of substances such as a drug and the like removed by blood purification in a patient”) (see paragraphs 165-167 – clearances CLh and CLf can be estimated and calculated…amount of urine …measured by a urine amount measuring device…the main controller 201 of the client device 20 estimates and calculates the concentration of drug in blood C using the expression and transmits a control signal to control at least one of the dosage of a drug…”), wherein the apparatus has calculation means (see FIGS. 2-3, main controller 101 and 201) configured to predict the clearance of large molecules based on urea clearance (see paragraphs 141-182 illustrates various algorithms and functions/equations the system including the main controller 101/201 is capable of performing to further predict the outcome of a blood treatment) (see paragraphs 154, 156 and 159) (see paragraphs 163-167 – “the concentration of drug in blood…and clearances CLh and CLf can be estimated and calculated…test values by blood test…amount of urine…measured by a urine amount measuring device …the main controller 201 of the client device 20 estimates and calculates the concentration of drug in blood C using the expression and transmits a control signal to control at least one of the dosage of a drug…”).
	Although Oshita teaches predicting one or more parameters characteristics such as clearance of large molecules (see paragraphs 154, 156, 159 and 165-167), Oshita does not explicitly teach clearance of ‘microglobulin (β2M)’, as recited in amended, independent claim 13.  However, Examiner is interpreting ‘large molecules’ to include ‘microglobulin (β2M)’ and therefore it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to predict the clearance of ‘microglobulin (β2M)’ based on urea clearance (see paragraphs 154, 156, 159 and 165-167).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773   

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773